J. SKELLY WRIGHT, Circuit Judge
(concurring).
It is with some reluctance that I concur in the court’s opinion. The matters *776which are to be re-investigated on remand have already been passed on by the Commission, and they are matters which fall within its competence. Moreover, I agree with the Commission that its questionnaire is ambiguous, and it is understandable why an applicant would not want to disclose in a public record that there was $54,000 in cash in a receptacle in his home. Nevertheless, further inquiry by the Commission may clear the air and dispel some of the doubts.